CRIPPEN, Judge,
concurring specially.
Appellant’s opposition to extradition is premised singularly on evidence that Montana authorities are not acting in good faith to enforce a criminal statute but are using criminal process with a design to abandon the case at whatever point they successfully recover payment of a private debt. This is precisely the claim of bad faith that came before the supreme court in State ex rel. Fowler v. Langun, cited in the majority opinion.
I agree that the trial court in habeas corpus proceedings cannot go behind the exercise of executive discretion to examine whether extradition is sought in good faith to seek the conviction of an alleged offender. Fowler, 126 Minn. at 41, 147 N.W. at 710.
It does not follow and it cannot be inferred from a decision on this rule of law that executive authorities in Minnesota can wisely or fairly proceed without inquiry on the purpose of requests for extradition.
The use of criminal process to enforce private obligations is inappropriate. It is frequently at odds with the constitutional freedom of Minnesota citizens from imprisonment for debt. Minn. Const, art. I, § 12. In the exercise of discretion by police and prosecutors and by the governor (see Fowler, 126 Minn, at 41, 42, 147 N.W. at 710) inquiry is appropriately made in Minnesota on the good faith or motivation behind a foreign request for fugitive proceedings and extradition.